Name: Commission Regulation (EEC) No 486/88 of 22 February 1988 amending the Regulations, recommendations and Decisions imposing anti-dumping duties
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  international trade;  European Union law;  trade;  competition
 Date Published: nan

 24. 2. 88 Official Journal of the European Communities No L 50/5 COMMISSION REGULATION (EEC) No 486/88 of 22 February 1988 amending the regulations, recommendations and decisions imposing anti ­ dumping duties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), and in particular Article 15 thereof, Whereas from 1 January 1988 a combined nomenclature of goods based on the nomenclature of the harmonized system has been established by Regulation (EEC) No 2658/87, to meet at one and the same time the require ­ ments of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas a large number of provisions imposing anti ­ dumping duties must be amended to take into account the use of the new combined nomenclature based on the harmonized commodity description and coding system, which is intended to replace the Convention on Nomen ­ clature of 15 December 1950 for the classification of goods ; Whereas, in view of the number and content of those provisions* they may be amended by a single amending Regulation covering all such provisions which need to be amended on account of the introduction of the harmon ­ ized system ; whereas those adjustments involve no amendments of substance, HAS ADOPTED THIS REGULATION : Article 1 The regulations, recommendations and decisions listed in the Annex to this Regulation are hereby amended in accordance with the provisions of the Annex with effect from 1 January 1988 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1988 . For the Commission Willy DE CLERCQ Member of the Commission 0 OJ No L 256, 7. 9 . 1987, p. 1 . No L 50/6 Official Journal of the European Communities 24. 2. 88 ANNEX 1 . Article 1 ( 1 ) of Council Regulation (EEC) No 2464/77 (OJ No L 286, 10 . 11 . 1977), as amended by Commission Decision 82/627/EEC (OJ No L 254, 31 . 8 . 1982), adopting special measures in respect of imports of certain nuts of iron or steel , originating in Taiwan, is replaced by the following : ' 1 . A special duty, additional to the normal customs duties, taxes and other charges normally imposed on imports, is hereby imposed on the following products, originating in Taiwan :  threaded or tapped nuts, of iron or steel, turned from bars, rods, angles, shapes, sections or wire, of solid section, of a hole diameter not exceeding 6 mm, corresponding to CN codes 7318 16 10, ex 7318 16 30 and ex 7318 16 50,  threaded or tapped nuts, of iron or steel, separately consigned, of a hole diameter not exceeding 10 mm, corresponding to CN code ex 7318 16 91 .' 2. Article 1 ( 1 ) of Commission recommendation No 811 /78/ECSC (OJ No L 108, 22. 4. 1978), as amended by recommendation No 874/83/ECSC (OJ No L 96, 15. 4. 1983), imposing a definitive anti-dumping duty on imports of certain sheets and plates of iron or steel, originating in the German Democratic Republic, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of sheets and plates, of iron or steel, not further worked than hot-rolled, of a thickness of two millimetres or more, corresponding to CN codes 7208 32 10, 32 30, 32 51 , 32 59, 32 91 , 32 99, 33 10, 33 91 , 33 99, 34 10, 34 90, 35 10, 42 10, 42 30, 42 51 , 42 59, 42 91 , 42 99, 43 10, 43 91 , 43 99, 44 10, 44 90, 45 10 ; 721 1 12 10, ex 19 10, 22 10, ex 29 10, originating in the German Democratic Republic.' 3 . Article 1 ( 1 ) of Council Regulation (EEC) No 955/79 (OJ No L 121 , 15. 5 . 1979), as amended by Commission Decision 82/285/EEC (OJ No L 128, 1 1 , 5. 1982), imposing a definitive anti-dumping duty on imports of a certain herbicide, originating in Romania, is replaced by the following : * 1 . A definitive anti-dumping duty is hereby imposed on technical DNBP (dinoseb), originating in Romania and exported by Chimimportexport, Bucharest, corresponding to CN codes ex 2908 90 10 and ex 3808 30 10. The provisions in force for the application of customs duties shall apply in respect of this duty.' 4. Article 1 ( 1 ) of Council Regulation (EEC) No 1100/80 (OJ No L 114, 3. 5. 1980), as amended by Regulation (EEC) No 485/83 (OJ No L 55, 2. 3 . 1983) and by Regulation (EEC) No 2275/84 (OJ No L 209, 4. 8 . 1984), imposing a definitive anti-dumping duty on imports of certain acrylic fibres, originating in the United States of America, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of discontinuous acrylic fibre corresponding to CN code 5503 30 00 and continuous filament tow of acrylic fibre corresponding to CN code 550 1 30 00, both originating in the United States of America.' 5. Article 1 ( 1 ) and (2) of Council Regulation (EEC) No 3439/80 (OJ No L 358, 31 . 12. 1980), as amended by Regulation (EEC) No 3198/81 (OJ No L 322, 11 . 11 . 1981 ), Regulation (EEC) No 407/83 (OJ No L 50, 23. 2. 1983), and Regulation (EEC) No 2585/85 (OJ No L 246, 13 . 9 . 1985), imposing a definitive anti-dumping duty on imports of certain polyester yarns, originating in the United States of America, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of certain polyester yarns corresponding to CN codes 5402 33 10, 5402 33 90, 5402 42 00, 5402 43 10, 5402 43 90, 5402 52 10, 5402 52 90, 5402 62 10 and 5402 62 90, originating in the United States of America. 2. The rate of the definitive anti-dumping duty shall be as follows : (a) for textured yarn corresponding to CN codes 5402 33 10 and 5402 33 90 : 16,4 % except for textured yarn exported by Burlington Industries Inc., Greensboro, North Carolina, for which the rate of duty is 4,5 %, Carter Moore and Co. Inc., New York, NY, for which the duty is 1 1,9 % , Collins and Aikman Corp., Graham, North Carolina, for which the duty is 2,5 %, International Fiber Industries Inc., for which the duty is 5,4 % , Macfield Texturing Inc., Madison, North Carolina, for which the duty is 3,6 % , Titan Textile Company Inc., New York, NY, for which the duty is 3,5 % , Unifi Inc., Greensboro, North Carolina, for which the duty is 1,87 %, and Uni-Tex International, New York, NY, for which the duty is 2,4 %, and (b) for non-textured yarn corresponding to CN codes 5402 42 00, 5402 43 10, 5402 43 90, 5402 5210, 5402 52 90, 5402 62 10 and 5402 62 90 : 15,6% except for non-textured yarn manufactured and exported by Eastman Chemical International Company, Kingsport, Tennessee, for which the rate of duty is 13,7%.' 24. 2. 88 Official Journal of the European Communities No L 50/7 6. Article 1 ( 1 ) of Council Regulation (EEC) No 182/81 (OJ No L 129, 15 . 5 . 1981 ), as amended by Regulation (EEC) No 2357/87 (OJ No L 213, 4. 8 . 1987), imposing a definitive anti-dumping duty on imports of vinyl acetate monomer, originating in the United States of America, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of vinyl acetate monomer corresponding to CN code 2915 32 00, originating in the United States of America.' 7. Article 1 ( 1 ) of Council Regulation (EEC) No 2761 /81 (OJ No L 270, 25. 9, 1981 ), as amended by Regulation (EEC) No 906/83 (OJ No L 101 , 20 . 4. 1983), imposing a definitive anti-dumping duty on imports of o-xylene (orthoxylene), originating in Puerto Rico and the United States of America, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of o-xylene (orthoxylene) corresponding to CN code 2902 41 00, originating in Puerto Rico and the United States of America.' 8 . Article 1 ( 1 ) of Council Regulation (EEC) No 2940/81 (OJ No L 296, 15 . 10 . 1981 ), as amended by Regulation (EEC) No 905/83 (OJ No L 101 , 20 . 4. 1983), imposing a definitive anti-dumping duty on imports of p-xylene (paraxylene) originating in Puerto Rico, the United States of America and the United States Virgin Islands is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of p-xylene (paraxylene) corresponding to CN code 2902 43 00, originating in Puerto Rico, the United States of America and the United States Virgin Islands .' 9 . Article 1 ( 1 ) of Council Regulation (EEC) No 1283/82 (OJ No L 148 , 27. 5 . 1982), imposing a definitive anti-dumping duty on oxalic acid originating in China, is replaced by the following : * 1 . A definitive anti-dumping duty is hereby imposed on imports of oxalic acid corresponding to CN code ex 2917 11 00, originating in China.' 10. Article 1 ( 1 ) of Council Regulation (EEC) No 273/83 (OJ No L 32, 3 . 2 . 1983), as amended by Regulation (EEC) No 1946/86 (OJ No L 169, 26. 6. 1986), imposing a definitive anti-dumping duty on imports of light sodium carbonate, originating in Bulgaria, the German Democratic Republic, Poland, Romania and the Soviet Union, is replaced by the following : ' 1 . A definitive anti-dumping is hereby imposed on imports of light sodium carbonate imports corresponding to CN codes ex 2836 20 00 and ex 3823 90 99, originating in Bulgaria, the German Democratic Republic, Poland, Romania and the Soviet Union .' 11 . Article 1 ( 1 ) of Council Regulation (EEC) No 551 /83 (OJ No L 64, 10 . 3 . 1983), imposing a definitive anti-dumping duty on imports of kraftliner paper and board, originating in the United States of America, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of unbleached kraftliner paper and board corresponding to CN codes 4804 11 11 , 4804 11 1 5, ex 4804 11 19, and ex 4804 1 1 90 originating in the United States of America. The provisions in force for the application of customs duties shall apply in respect of this duty.' 12. Article 1 ( 1 ) of Council Regulation (EEC) No 1472/83 (OJ No L 151 , 9 . 6 . 1983), imposing a definitive anti-dumping duty on imports of hexamethylenetetramine, originating in the German Democratic Republic and the Soviet Union, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of methenamine (INN) (hexamethylenetetramine) corresponding to CN code ex 2933 90 10, originating in the German Democratic Republic and the Soviet Union .' 13 . Article 1 ( 1 ) of Council Regulation (EEC) No 2024/83 (OJ No L 199, 22. 7. 1983), imposing a definitive anti-dumping duty on imports of 4,4'-isopropylidenediphenol, originating in the United States of America, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of 4,4'-isopropylidenediphenol corresponding to CN code 2907 23 10, originating in the United States of America.' 14. Article 1 ( 1 ) of Commission Decision No 2182/83/ECSC (OJ No L 210, 2. 8 . 1983), imposing a definitive anti-dumping duty on imports of certain iron or steel coils for re-rolling, originating in Argentina, Brazil, Canada and Venezuela, as amended by Decision No 1957/85/ECSC (OJ No L 184, 17. 7. 1985) suspending the application of the definitive anti-dumping duty on imports of certain iron or steel coils for re-rolling originating in Brazil, and by Decision No 1532/87/ECSC (OJ No L 143, No L 50/8 Official Journal of the European Communities 24. 2. 88 3. 6. 1987), suspending the application of the definitive anti-dumping duty on imports of certain iron or steel coils for re-rolling, originating in Venezuela, is replaced by the following : ' 1 . Definitive anti-dumping duties are hereby imposed on imports of iron or steel coils for re-rolling and plates corresponding to CN codes 7208 11 00, 7208 12 10, 7208 13 10, 7208 14 10, 7208 22 10, 7208 23 10 and 7208 24 10, originating in Argentina, Brazil, Canada and Venezuela. For the purpose of this Regulation, coils for re-rolling are coiled semi-finished hot-rolled products, of rectangular section not less than 1,5 mm thick, of a width exceeding 500 mm and of a weight of not less than 500 kilograms per piece, other than for electrical sheets and plates.' 15. Article 1 ( 1 ) of Council Regulation (EEC) No 2370/83 (OJ No L 228, 20. 8 . 1983), imposing a definitive anti-dumping duty on imports of barium chloride, originating in the People's Republic of China and the German Democratic Republic, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of barium chloride corresponding to CN code 2827 38 00, originating in the People's Republic of China and the German Democratic Republic .' 16. Article 1 ( 1 ) of Council Regulation (EEC) No 2978/83 (OJ No L 294, 26. 10 . 1983), imposing a definitive anti-dumping duty on imports of lithium hydroxide, originating in the United States of America and the Soviet Union, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of lithium hydroxide corresponding to CN code ex 2825 20 00, originating in the United States of America and the Soviet Union. This duty shall not apply to lithium hydroxide manufactured and exported by Foote Mineral Company, USA and the Lithium Corporation of America, USA.' 17. Article 1 ( 1 ) of Council Regulation (EEC) No 3540/83 (OJ No L 354, 16. 12. 1983), imposing a definitive anti-dumping duty on imports of certain glass textile fibres (rovings), originating in the German Democratic Republic and Czechoslovakia, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of continuous glass textile fibres (rovings) corresponding to CN code 7019 10 51 , originating in the German Democratic Republic and Czechoslovakia.' 18 . Article 1 ( 1 ) of Council Regulation (EEC) No 3648/83 (OJ No L 361 , 24. 12. 1983), imposing a definitive anti-dumping duty on imports of hardboard, originating in Czechoslovakia and Poland, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of fibre building board weighing more than 0,8 g/cm3 (hardboard) corresponding to CN codes 4411 11 00 and 4411 19 00, originating in Czechoslovakia and Poland.' 19 . Article 1 ( 1 ) of Council Regulation (EEC) No 1825/84 (OJ No L 170, 29. 6. 1984), imposing a definitive anti-dumping duty on imports of hardboard, originating in the Soviet Union, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of fibre building board weighing more than 0,8 g/cm3 (hardboard), corresponding to CN codes 4411 11 00 and 4411 19 00, originating in the Soviet Union .' 20 . Article 1 ( 1 ) of Council Regulation (EEC) No 1826/84 (OJ No L 170, 29. 6. 1984), as amended by Regulation (EEC) No 2879/87 (OJ No L 275, 29 . 9 . 1987), imposing a definitive anti-dumping duty on imports of vinyl acetate monomer, originating in Canada, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of vinyl acetate monomer corresponding to CN code 2915 32 00, originating in Canada.' 21 . Article 1 ( 1 ) of Council Regulation (EEC) No 2089/84 (OJ No L 193, 21 . 7. 1984), as amended by Regulation (EEC) No 1238/85 (OJ No L 129, 15. 5 . 1985) and Regulation (EEC) No 3528/87 (OJ No L 336, 26. 11 . 1987), imposing a definitive anti-dumping duty on imports of certain ball bearings, originating in Japan and Singapore, is replaced by the following : * 1 . A definitive anti-dumping duty is hereby imposed on imports of single-row deep-groove radial ball bearings with greatest external diameter not more than 30 mm corresponding to CN code ex 8482 10 10 originating in Japan and Singapore.' No L 50/924. 2. 88 Official Journal of the European Communities 22. Article 2 (1 ) of Council Regulation (EEC) No 3337/84 (OJ No L 311 , 29. 11 . 1984), imposing a definitive anti-dumping duty on imports of certain dense sodium carbonate, originating in the United States of America, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of certain dense sodium carbonate corresponding to CN code ex 2836 20 00, originating in the United States of America.' 23 . Article 1 (1 ) of Council Regulation (EEC) No 96/85 (OJ No L 13, 16. 1 . 1985), as amended by Regulation (EEC) No 3366/87 (OJ No L 321 , 11 . 11 . 1987), imposing a definitive anti-dumping duty on imports of pentaerythritol, originating in Canada, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of pentaerythritol corresponding to CN code 2905 42 00, originating in Canada.' 24. Article 1 ( 1 ) of Council Regulation (EEC) No 228/85 (OJ No L 26, 31 . 1 . 1985), imposing a definitive anti-dumping duty on imports of oxalic acid, originating in Brazil, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of oxalic acid corresponding to CN code ex 2917 11 00, originating in Brazil .' 25. Article 1 ( 1 ) of Council Regulation (EEC) No 1543/85 (OJ No L 148, 7. 6. 1985), imposing a definitive anti-dumping duty on imports of certain glass mirrors, originating in South Africa, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of glass mirrors corresponding to CN code 7009 91 00, originating in South Africa.' 26. Article 1 ( 1 ) of Council Regulation (EEC) No 1698/85 (OJ No L 163, 22. 6. 1985), imposing a definitive anti-dumping duty on imports of certain electronic typewriters, originating in Japan, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of electronic typewriters, whether or not incorporating calculating mechanisms corresponding to CN codes ex 8469 10 00, ex 8469 21 00, ex 8469 29 00 and ex 8470 90 00, originating in Japan.' 27. Article 1 ( 1 ) of Council Regulation (EEC) No 1739/85 (OJ No L 167, 27. 6. 1985), imposing a definitive anti-dumping duty on imports of certain ball bearings and tapered roller bearings, originating in Japan, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of ball bearings with greatest external diameter of more than 30 mm and of tapered roller bearings corresponding to CN codes 8482 10 90 and 8482 20 00, originating in Japan with the exception of bearings manufactured by Inoue Jikuuke Kogyo Co. Ltd, Maekawa Bearing MFG Co. Ltd, Watsuo Bearing Co. Ltd and Minamiguchi Bearing MFG Co. Ltd.' 28 . Article 1 ( 1 ) of Council Regulation (EEC) No 1877/85 (OJ No L 176, 4. 7. 1985), imposing a definitive anti-dumping duty on imports of certain hydraulic excavators, originating in Japan, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of self-propelled hydraulic excavators, track-laying or wheeled, of a total operating weight exceeding six tonnes but not exceeding 35 tonnes, equipped with a single bucket mounted on a boom capable of pivoting 360 ° , or intended to be so equipped, corresponding to CN code ex 8429 52 00, originating in Japan.' 29 . Article 1 ( 1 ) of Council Regulation (EEC) No 2322/85 (OJ No L 218, 15. 8 . 1985), imposing a definitive anti-dumping duty on imports of glycine, originating in Japan, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of glycine corresponding to CN code 2922 49 10, originating in Japan.' 30. Article 1 ( 1 ) of Council Regulation (EEC) No 3385/85 (OJ No L 321 , 30. 11 . 1985), imposing a definitive anti-dumping duty on imports of basic chromium sulphate, originating in Yugoslavia, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of basic chromium sulphate corresponding to CN code ex 2833 23 00, originating in Yugoslavia.' 31 . Article 1 ( 1 ) of Council Regulation (EEC) No 264/86 (OJ No L 32, 7. 2. 1986), imposing a definitive anti-dumping duty on imports of certain clogs, originating in Sweden, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of clogs with outer soles of leather, composition leather, rubber or artificial plastic material and with uppers of leather or leather coverfed with PVC, corresponding to CN code ex 6403 30 00, originating in Sweden.' No L 50/10 Official Journal of the European Communities 24. 2. 88 32. Article 1 ( 1 ) of Council Regulation (EEC) No 338/86 (OJ No L 40, 15. 2. 1986), imposing a definitive anti-dumping duty on imports of roller chains for cycles, originating in the People's Republic of China, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of '/2 in x '/  in roller chains for cycles corresponding to CN code ex 7315 11 10, originating in the People's Republic of China.' 33 . Article 1 ( 1 ) of Council Regulation (EEC) No 1058/86 (OJ No L 97, 12. 4. 1986), imposing a definitive anti-dumping duty on imports of certain electronic scales, originating in Japan, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of electronic scales for use in the retail trade which incorporate a digital display of the weight, unit price and price to be paid (whether or not including a means of printing these data), corresponding to CN code ex 8423 81 50, originating in Japan, with the exception of those produced by Yamato Scale Co. Ltd, Teraoka Seiko Co. Ltd and Kubota Ltd.' 34. Article 1 ( 1 ) of Council Regulation (EEC) No 1244/86 (OJ No L 113, 30. 4. 1986), imposing a definitive anti-dumping duty on imports of copper sulphate originating in Yugoslavia, is replaced by the following : '1 . A definitive anti-dumping duty is hereby imposed on imports of copper sulphate corresponding to CN code 2833 25 00, originating in Yugoslavia.' 35 . Article 1 ( 1 ) of Council Regulation (EEC) No 3661 /86 (OJ No L 339, 2. 12. 1986), imposing a definitive anti-dumping duty on imports of potassium permanganate, originating in the People's Republic of China, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of potassium permanganate corresponding to CN code ex 2841 60 00, originating in the People's Republic of China.' 36. Article 1 ( 1 ) of Council Regulation (EEC) No 29/87 (OJ No L 6, 8 . 1 . 1987), imposing a definitive anti-dumping duty on imports of certain deep freezers, originating in the Soviet Union, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of deep freezers corresponding to CN codes 8418 40 91 and 8418 40 99, originating in the Soviet Union .' 37. Article 1 ( 1 ) of Council Regulation (EEC) No 374/87 (OJ No L 35, 6 . 2. 1987), imposing a definitive anti-dumping duty on imports of certain housed bearing units, originating in Japan, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of housed bearing units corresponding to CN code ex 8483 20 00, originating in Japan.' 38 . Article 1 ( 1 ) of Council Regulation (EEC) No 535/87 (OJ No L 54, 24. 2. 1987), imposing a definitive anti-dumping duty on imports of plain paper photocopiers, originating in Japan, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of plain paper photocopiers incorporating an optical system corresponding to CN codes ex 9009 11 00, ex 9009 12 00 and ex 9009 21 00, originating in Japan.' 39 . Article 1 ( 1 ) of Council Regulation (EEC) No 864/87 (OJ No L 83, 27. 3 . 1987), imposing a definitive anti-dumping duty on imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland and the USSR, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, corresponding to CN codes ex 8501 52 91 , ex 8501 52 93 and ex 8501 52 99, originating in Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland and the USSR.' 40. Article 1 ( 1 ) of Council Regulation (EEC) No 1305/87 (OJ No L 124, 11 . 5. 1987), imposing a definitive anti-dumping duty on imports of certain outboard motors, originating in Japan, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of outboard motors up to and including 26 kW (35 hp) corresponding to CN codes 8407 21 11 , 8407 21 19 and ex 8407 21 91 , originating in Japan.' 41 . Article 1 ( 1 ) of Council Regulation (EEC) No 2347/87 (OJ No L 213, 4. 8 . 1987), imposing a definitive anti-dumping duty on imports of mechanical wrist-watches, originating in the USSR, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of mechanical wrist-watches corresponding to CN codes ex 910221 00 and ex 91022900, originating in the USSR.' No L 50/1124. 2. 88 Official Journal of the European Communities 42. Article 1 ( 1 ) of Council Regulation (EEC) No 2382/87 (OJ No L 218, 7. 8 . 1987), imposing a definitive anti-dumping duty on imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Yugoslavia, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, corresponding to CN codes ex 8501 52 91 , ex 8501 52 93 and ex 8501 52 99, originating in Yugoslavia.' 43 . Article 1 ( 1 ) of Council Regulation (EEC) No 2512/87 (OJ No L 235, 20. 8 . 1987), imposing a definitive anti-dumping duty on imports of copper sulphate, originating in Czechoslovakia and Hungary, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of copper sulphate corresponding to CN code 2833 25 00, originating in Czechoslovakia and Hungary.' 44. Article 1 ( 1 ) of Council Regulation (EEC) No 3339/87 (OJ No L 317, 7. 11 . 1987), imposing a definitive anti-dumping duty on imports of urea, originating in Libya and Saudi Arabia, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of urea corresponding to CN codes 3102 10 10 and 3102 10 99, originating in Libya and Saudi Arabia.' 45 . Article 1 (1 ) of Council Regulation (EEC) No 3365/87 (OJ No L 322, 12. 11 . 1987), imposing a definitive anti-dumping duty on imports of ferro-silico-calcium/calcium silicide, originating in Brazil, is replaced by the following : * 1 . A definitive anti-dumping duty is hereby imposed on imports of ferro-silico-calcium/calcium silicide corresponding to CN codes ex 7202 99 90 and ex 2850 00 70, originating in Brazil.' 46. Article 1 (1 ) of Commission Decision No 3499/87/ECSC (OJ No L 330, 21 . 11 . 1987), imposing a definitive anti-dumping duty on imports of certain sheets and plates of iron or steel, originating in Mexico, is replaced by the following : * 1 . A definitive anti-dumping duty is hereby imposed on imports of certain sheets and plates of iron or steel, not further worked than hot-rolled, of a thickness of 3 mm or more, corresponding to CN codes 7208 32 10, 32 30, 32 51 , 32 59, 32 91 , 32 99 ; 33 10, 33 91 , 33 99 ; 34 10, 34 90 ; 42 10, 42 30, 42 51 , 42 59, 42 91 , 42 99 ; 43 10, 43 91 , 43 99 ; 4410, 44 90 ; 7211 1210, 19 10, 2210, 29 10, originating in Mexico.' 47. Article 1 (1 ) of Council Regulation (EEC) No 3650/87 (OJ No L 343, 5. 12. 1987), imposing a definitive anti-dumping duty on imports of ferro-silicon, originating in Brazil, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of ferro-silicon corresponding to CN codes 7202 21 10, 7202 21 90 and 7202 29 00, originating in Brazil .' 48 . Article 1 ( 1 ) of Council Regulation (EEC) No 3687/87 (OJ No L 346, 10 . 12. 1987), imposing a definitive anti-dumping duty on imports of mercury, originating in the Soviet Union, is replaced by the following : ' 1 . A definitive anti-dumping duty is hereby imposed on imports of mercury corresponding to CN codes 2805 40 10 and 2805 40 90, originating in the USSR.'